UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2014 Date of reporting period:	May 31, 2013 Item 1. Schedule of Investments: Putnam Retirement Income Fund Lifestyle 3 The fund's portfolio 5/31/13 (Unaudited) COMMON STOCKS (32.7%) (a) Shares Value Banking (1.9%) Associated Banc-Corp. 176 $2,712 Banco Santander Central Hispano SA (Spain) 1,515 10,883 Banque Cantonale Vaudoise (BCV) (Switzerland) 14 7,278 Bendigo and Adelaide Bank, Ltd. (Australia) 983 9,228 CaixaBank (Spain) 2,976 10,586 Citigroup, Inc. 158 8,214 City National Corp. 50 3,138 Commonwealth Bank of Australia (Australia) 269 17,040 Fifth Third Bancorp 661 12,030 HSBC Holdings, PLC (United Kingdom) 2,622 28,721 JPMorgan Chase & Co. 891 48,640 Natixis (France) 3,402 16,001 Northern Trust Corp. 129 7,501 PNC Financial Services Group, Inc. 231 16,549 Popular, Inc. (Puerto Rico) (NON) 113 3,390 Resona Holdings, Inc. (Japan) 2,400 10,656 State Street Corp. 225 14,891 Sumitomo Mitsui Financial Group, Inc. (Japan) 200 7,829 Svenska Handelsbanken AB Class A (Sweden) 603 25,807 Synovus Financial Corp. 888 2,433 Toronto-Dominion Bank (Canada) 61 4,932 Wells Fargo & Co. 191 7,745 Westpac Banking Corp. (Australia) 1,053 28,283 Wing Hang Bank, Ltd. (Hong Kong) 1,000 9,539 Basic materials (1.2%) Asahi Kasei Corp. (Japan) 2,000 13,508 Axiall Corp. 32 1,381 BASF SE (Germany) 202 19,738 Bemis Co., Inc. 58 2,271 BHP Billiton, Ltd. (Australia) 310 10,103 CF Industries Holdings, Inc. 31 5,920 Chicago Bridge & Iron Co., NV 69 4,368 Cytec Industries, Inc. 31 2,216 Domtar Corp. (Canada) 23 1,667 Eastman Chemical Co. 70 5,020 Evraz PLC (United Kingdom) 4,615 9,411 Fletcher Building, Ltd. (New Zealand) 2,393 15,881 Fortune Brands Home & Security, Inc. (NON) 104 4,397 Huntsman Corp. 106 2,062 LyondellBasell Industries NV Class A 133 8,864 Mitsubishi Chemical Holdings Corp. (Japan) 2,500 11,913 Monsanto Co. 186 18,719 Packaging Corp. of America 53 2,597 PPG Industries, Inc. 54 8,295 Rio Tinto PLC (United Kingdom) 474 20,452 Sherwin-Williams Co. (The) 41 7,730 Stora Enso OYJ Class R (Finland) 1,674 12,077 Valspar Corp. 49 3,512 voestalpine AG (Austria) 165 5,418 W.R. Grace & Co. (NON) 42 3,549 Capital goods (1.3%) ABB, Ltd. (Switzerland) 568 12,368 Aecom Technology Corp. (NON) 82 2,525 Avery Dennison Corp. 73 3,176 BAE Systems PLC (United Kingdom) 4,901 30,067 Ball Corp. 78 3,366 Boeing Co. (The) 308 30,498 Canon, Inc. (Japan) 400 13,768 Cummins, Inc. 97 11,604 Delphi Automotive PLC (United Kingdom) 184 8,981 Gardner Denver, Inc. 39 2,945 General Dynamics Corp. 157 12,105 Ingersoll-Rand PLC 157 9,032 KBR, Inc. 101 3,646 Leggett & Platt, Inc. 105 3,360 Lockheed Martin Corp. 126 13,335 McDermott International, Inc. (NON) 149 1,423 Northrop Grumman Corp. 129 10,628 Raytheon Co. 166 11,062 Staples, Inc. 416 6,240 Terex Corp. (NON) 81 2,905 Vinci SA (France) 392 19,854 WABCO Holdings, Inc. (NON) 50 3,771 Communication services (1.2%) AT&T, Inc. 317 11,092 Belgacom SA (Belgium) 583 12,898 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 5,113 6,540 Comcast Corp. Class A 789 31,678 Deutsche Telekom AG (Germany) (NON) 1,627 18,596 DISH Network Corp. Class A 127 4,895 France Telecom SA (France) 1,482 15,058 IAC/InterActiveCorp. 132 6,399 Koninklijke (Royal) KPN NV (Netherlands) 708 1,351 NTT DoCoMo, Inc. (Japan) 10 14,772 Telecom Corp. of New Zealand, Ltd. (New Zealand) 6,967 12,691 Telstra Corp., Ltd. (Australia) 2,028 9,173 tw telecom, inc. (NON) 119 3,395 Verizon Communications, Inc. 748 36,263 Vodafone Group PLC (United Kingdom) 4,488 13,006 Conglomerates (0.4%) AMETEK, Inc. 138 5,955 Bouygues SA (France) 598 15,751 Danaher Corp. 266 16,444 General Electric Co. 654 15,251 Tyco International, Ltd. 251 8,486 Consumer cyclicals (3.5%) Adecco SA (Switzerland) 350 19,452 ADT Corp. (The) (NON) 132 5,358 Advance Auto Parts, Inc. 50 4,076 American Eagle Outfitters, Inc. 141 2,790 Asahi Glass Co., Ltd. (Japan) 2,000 14,378 Bayerische Motoren Werke (BMW) AG (Germany) 230 21,989 Bed Bath & Beyond, Inc. (NON) 127 8,668 Big Lots, Inc. (NON) 61 2,077 Chico's FAS, Inc. 137 2,474 Coach, Inc. 149 8,681 CST Brands, Inc. (NON) 26 790 Dai Nippon Printing Co., Ltd. (Japan) 2,000 17,072 Daihatsu Motor Co., Ltd. (Japan) 1,000 21,237 Daimler AG (Registered Shares) (Germany) 141 9,041 Daito Trust Construction Co., Ltd. (Japan) 200 18,642 Dillards, Inc. Class A 28 2,584 Expedia, Inc. 62 3,563 Foot Locker, Inc. 106 3,638 Gannett Co., Inc. 174 3,741 Gap, Inc. (The) 175 7,096 Geberit International AG (Switzerland) 36 8,959 Home Depot, Inc. (The) 460 36,184 Host Hotels & Resorts, Inc. (R) 4,512 80,268 Hugo Boss AG (Germany) 122 13,634 Jarden Corp. (NON) 87 4,052 Lear Corp. 73 4,379 Lowe's Cos., Inc. 502 21,139 Macy's, Inc. 212 10,248 McGraw-Hill Cos., Inc. (The) 146 7,964 Next PLC (United Kingdom) 315 21,991 O'Reilly Automotive, Inc. (NON) 70 7,624 PetSmart, Inc. 68 4,590 Priceline.com, Inc. (NON) 24 19,294 PulteGroup, Inc. (NON) 234 5,052 Reed Elsevier PLC (United Kingdom) 1,355 15,182 Ryman Hospitality Properties (R) 842 32,215 SJM Holdings, Ltd. (Hong Kong) 5,000 13,604 Swire Pacific, Ltd. Class A (Hong Kong) 2,000 25,359 TABCORP Holdings, Ltd. (Australia) 7,102 22,161 TJX Cos., Inc. (The) 329 16,651 Total Systems Services, Inc. 270 6,348 Trump Entertainment Resorts, Inc. (NON) 6 15 URS Corp. 55 2,664 Wal-Mart Stores, Inc. 28 2,096 Wyndham Worldwide Corp. 91 5,289 Wynn Resorts, Ltd. 50 6,795 Consumer finance (0.1%) Discover Financial Services 248 11,758 Consumer staples (2.9%) British American Tobacco (BAT) PLC (United Kingdom) 351 19,277 Coca-Cola Co. (The) 121 4,839 Colgate-Palmolive Co. 174 10,064 Constellation Brands, Inc. Class A (NON) 78 4,135 Corrections Corp. of America 1,297 45,590 Costco Wholesale Corp. 97 10,638 CVS Caremark Corp. 367 21,132 General Mills, Inc. 217 10,216 Geo Group, Inc. (The) 1,091 37,989 ITOCHU Corp. (Japan) 1,100 13,654 Japan Tobacco, Inc. (Japan) 300 10,161 JM Smucker Co. (The) 47 4,745 Kao Corp. (Japan) 300 9,318 Kirin Holdings Co., Ltd. (Japan) 1,000 16,202 Kraft Foods Group, Inc. 197 10,861 Liberty Interactive Corp. Class A (NON) 320 7,184 Lorillard, Inc. 310 13,156 Metcash, Ltd. (Australia) 1,773 6,529 Metro AG (Germany) 596 20,266 Molson Coors Brewing Co. Class B 65 3,212 Nestle SA (Switzerland) 218 14,385 Philip Morris International, Inc. 403 36,637 Procter & Gamble Co. (The) 577 44,291 Reckitt Benckiser Group PLC (United Kingdom) 92 6,564 Robert Half International, Inc. 96 3,337 Sumitomo Corp. (Japan) 600 7,551 Swedish Match AB (Sweden) 451 15,525 Tesco PLC (United Kingdom) 3,484 19,227 Unilever NV ADR (Netherlands) 612 24,815 Unilever PLC (United Kingdom) 211 8,869 Walgreen Co. 279 13,325 Woolworths, Ltd. (Australia) 352 11,049 Energy (2.1%) Alpha Natural Resources, Inc. (NON) 154 1,029 BP PLC (United Kingdom) 5,084 36,390 Cabot Oil & Gas Corp. 98 6,895 Chevron Corp. 113 13,871 ConocoPhillips 416 25,517 Cosmo Oil Co., Ltd. (Japan) 6,000 10,775 Exxon Mobil Corp. 410 37,093 Helmerich & Payne, Inc. 55 3,396 HollyFrontier Corp. 101 5,000 Marathon Petroleum Corp. 142 11,715 Occidental Petroleum Corp. 276 25,411 Oceaneering International, Inc. 59 4,276 Oil States International, Inc. (NON) 36 3,546 ONEOK, Inc. 114 5,146 Peabody Energy Corp. 139 2,734 Phillips 66 235 15,644 Royal Dutch Shell PLC Class A (United Kingdom) 972 32,280 Royal Dutch Shell PLC Class B (United Kingdom) 413 14,269 Schlumberger, Ltd. 398 29,066 Seadrill, Ltd. (Norway) 275 11,154 Tesoro Corp. 78 4,809 TonenGeneral Sekiyu KK (Japan) 2,000 19,707 Total SA (France) 435 21,575 Valero Energy Corp. 236 9,589 Financial (0.1%) CIT Group, Inc. (NON) 160 7,373 CoreLogic, Inc. (NON) 202 5,292 Nasdaq OMX Group, Inc. (The) 135 4,247 Health care (2.8%) AbbVie, Inc. 362 15,454 AmerisourceBergen Corp. 190 10,275 Amgen, Inc. 218 21,916 AstraZeneca PLC (United Kingdom) 477 24,334 Bristol-Myers Squibb Co. 496 22,821 Celgene Corp. (NON) 141 17,435 CIGNA Corp. 204 13,852 Eli Lilly & Co. 304 16,161 GlaxoSmithKline PLC (United Kingdom) 697 18,066 HCA Holdings, Inc. 145 5,664 Johnson & Johnson 145 12,206 McKesson Corp. 154 17,534 Merck & Co., Inc. 72 3,362 Novartis AG (Switzerland) 314 22,500 Orion OYJ Class B (Finland) 518 12,738 Pfizer, Inc. 1,588 43,241 Roche Holding AG-Genusschein (Switzerland) 79 19,548 Salix Pharmaceuticals, Ltd. (NON) 46 2,791 Sanofi (France) 219 23,031 St. Jude Medical, Inc. 238 10,289 Takeda Pharmaceutical Co., Ltd. (Japan) 600 26,562 United Therapeutics Corp. (NON) 42 2,792 Ventas, Inc. (R) 1,035 73,868 Warner Chilcott PLC Class A 363 6,970 WellPoint, Inc. 222 17,087 Zimmer Holdings, Inc. 130 10,206 Insurance (1.1%) Alleghany Corp. (NON) 16 6,240 Allied World Assurance Co. Holdings AG 44 3,934 American Financial Group, Inc. 87 4,225 American International Group, Inc. (NON) 434 19,296 AMP, Ltd. (Australia) 3,592 17,620 Aon PLC 230 14,644 Aviva PLC (United Kingdom) 2,608 13,047 Axis Capital Holdings, Ltd. 107 4,661 Baloise Holding AG (Switzerland) 89 8,714 Berkshire Hathaway, Inc. Class B (NON) 65 7,415 CNP Assurances (France) 1,194 17,890 Fidelity National Financial, Inc. Class A 202 5,315 Genworth Financial, Inc. Class A (NON) 494 5,340 PartnerRe, Ltd. 60 5,439 Protective Life Corp. 89 3,443 RSA Insurance Group PLC (United Kingdom) 7,880 13,761 Tryg A/S (Denmark) 98 8,217 Validus Holdings, Ltd. 104 3,755 Zurich Insurance Group AG (Switzerland) 42 11,105 Investment banking/Brokerage (0.4%) Eaton Vance Corp. 111 4,608 Goldman Sachs Group, Inc. (The) 179 29,012 Investment AB Kinnevik Class B (Sweden) 1,081 28,512 Real estate (10.3%) Alexandria Real Estate Equities, Inc. (R) 634 43,429 American Campus Communities, Inc. (R) 79 3,226 American Capital Agency Corp. (R) 138 3,560 Apartment Investment & Management Co. Class A (R) 1,432 43,332 AvalonBay Communities, Inc. (R) 358 47,492 Boston Properties, LP (R) 439 46,789 Camden Property Trust (R) 115 7,964 Chimera Investment Corp. (R) 507 1,546 Colonial Properties Trust (R) 1,514 33,475 Cousins Properties, Inc. (R) 2,931 30,248 DDR Corp. (R) 111 1,938 Digital Realty Trust, Inc. (R) 260 15,837 Douglas Emmett, Inc. (R) 1,038 26,459 Duke Realty Corp. (R) 326 5,402 DuPont Fabros Technology, Inc. (R) 1,332 32,274 EastGroup Properties, Inc. (R) 113 6,641 Equity Lifestyle Properties, Inc. (R) 495 38,199 Equity Residential Trust (R) 1,700 96,135 Essex Property Trust, Inc. (R) 45 7,071 Extra Space Storage, Inc. (R) 1,157 48,467 Federal Realty Investment Trust (R) 557 60,017 General Growth Properties (R) 3,115 63,951 Government Properties Income Trust (R) 1,284 31,214 Hatteras Financial Corp. (R) 53 1,368 HCP, Inc. (R) 1,432 67,848 Health Care REIT, Inc. (R) 877 59,662 Inland Real Estate Corp. (R) 3,187 32,730 Kimco Realty Corp. (R) 2,908 64,412 Liberty Property Trust (R) 88 3,571 Macerich Co. (The) (R) 295 19,148 Medical Properties Trust, Inc. (R) 2,396 35,557 Piedmont Office Realty Trust, Inc. Class A (R) 2,055 39,024 Post Properties, Inc. (R) 759 36,280 Prologis, Inc. (R) 1,385 55,816 Public Storage (R) 819 124,324 Ramco-Gershenson Properties Trust (R) 2,060 32,157 Realty Income Corp. (R) 418 18,998 Regency Centers Corp. (R) 926 47,782 Select Income REIT (R) 811 22,084 Senior Housing Properties Trust (R) 172 4,446 Simon Property Group, Inc. (R) 1,186 197,398 SL Green Realty Corp. (R) 177 15,395 STAG Industrial, Inc. (R) 790 17,380 Stockland (Units) (Australia) (R) 4,747 16,494 Tanger Factory Outlet Centers (R) 47 1,621 Taubman Centers, Inc. (R) 53 4,271 UDR, Inc. (R) 356 8,676 Vornado Realty Trust (R) 1,043 83,388 Technology (2.1%) Accenture PLC Class A 309 25,372 AOL, Inc. (NON) 178 6,169 Apple, Inc. 146 65,653 Avnet, Inc. (NON) 92 3,143 BMC Software, Inc. (NON) 177 8,017 Broadcom Corp. Class A 195 7,002 Brocade Communications Systems, Inc. (NON) 412 2,237 Cap Gemini SA (France) 160 7,738 Cisco Systems, Inc. 1,262 30,389 Cypress Semiconductor Corp. (NON) 184 2,068 EMC Corp. (NON) 566 14,014 Google, Inc. Class A (NON) 34 29,594 IBM Corp. 64 13,313 L-3 Communications Holdings, Inc. 60 5,105 Lam Research Corp. (NON) 97 4,538 Lexmark International, Inc. Class A 82 2,502 Marvell Technology Group, Ltd. 324 3,512 Microsoft Corp. 1,182 41,228 Nokia OYJ (Finland) (NON) 3,153 10,837 NVIDIA Corp. 311 4,506 Oracle Corp. 1,095 36,967 Riverbed Technology, Inc. (NON) 135 2,087 Rockwell Automation, Inc. 78 6,866 Symantec Corp. (NON) 551 12,337 Teradyne, Inc. (NON) 151 2,709 Western Digital Corp. 105 6,649 Transportation (0.5%) ComfortDelgro Corp., Ltd. (Singapore) 7,000 10,319 Delta Air Lines, Inc. (NON) 500 9,005 Deutsche Post AG (Germany) 399 10,070 Japan Airlines Co., Ltd. (Japan) (NON) 300 15,415 Southwest Airlines Co. 461 6,532 Sydney Airport (Australia) 4,818 16,778 Wabtec Corp. 36 3,960 Yangzijiang Shipbuilding Holdings, Ltd. (China) 10,000 6,949 Utilities and power (0.8%) AES Corp. 376 4,587 American Electric Power Co., Inc. 221 10,126 Chubu Electric Power Co., Inc. (Japan) 800 10,386 CMS Energy Corp. 87 2,345 Enel SpA (Italy) 3,280 12,355 Energias de Portugal (EDP) SA (Portugal) 1,985 6,372 Entergy Corp. 94 6,475 Hokuriku Electric Power Co. (Japan) 1,000 13,662 Kinder Morgan, Inc. 213 8,090 PG&E Corp. 167 7,500 PPL Corp. 96 2,851 Red Electrica Corporacion SA (Spain) 257 13,600 RWE AG (Preference) (Germany) 389 12,840 Snam SpA (Italy) 2,412 11,378 UGI Corp. 74 2,826 Total common stocks (cost $4,781,974) INVESTMENT COMPANIES (10.3%) (a) Shares Value Putnam Absolute Return 700 Fund Class Y (AFF) 127,446 $1,531,899 SPDR S&P rust 889 145,120 SPDR S&P Midcap rust 93 20,079 Total investment Companies (cost $1,652,654) CONVERTIBLE BONDS AND NOTES (8.3%) (a) Principal amount Value Basic materials (0.1%) U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 $19,000 $19,499 Capital goods (0.6%) Covanta Holding Corp. cv. sr. unsec. notes 3 1/4s, 2014 18,000 23,580 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 25,000 31,000 Icahn Enterprises LP 144A cv. sr. unsec. notes FRN 4s, 2013 20,000 19,950 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 22,000 22,468 Communication services (0.7%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 6,000 6,626 Equinix, Inc. cv. sr. unsec. sub. notes 4 3/4s, 2016 16,000 39,760 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 31,000 31,504 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 23,000 31,769 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 (In default) (NON) 38,000 95 Consumer cyclicals (2.0%) Callaway Golf Co. 144A cv. sr. unsec. bonds 3 3/4s, 2019 21,000 23,138 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 12,000 13,260 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 30,000 54,769 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 20,000 22,913 Forestar Group, Inc. cv. sr. unsec. unsub. notes 3 3/4s, 2020 11,000 13,468 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 63,000 33,390 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/8s, 2023 15,000 24,919 Liberty Interactive, LLC 144A cv. sr. unsec. unsub. notes 0 3/4s, 2043 28,000 29,532 M/I Homes, Inc. cv. company guaranty sr. sub. notes 3s, 2018 13,000 14,016 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 44,000 50,023 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 5,000 10,999 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 19,000 37,383 Consumer staples (0.3%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 15,000 21,450 Vector Group Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 25,000 29,031 Energy (1.0%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 68,000 63,240 Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 12,000 12,998 Endeavour International Corp. cv. company guaranty sr. unsec. unsub. notes 5 1/2s, 2016 11,000 6,373 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 23,000 22,885 Hornbeck Offshore Services, Inc. 144A cv. company guaranty sr. unsec. notes 1 1/2s, 2019 12,000 14,835 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 28,000 24,098 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) (NON) 15,000 113 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 20,000 24,200 Financials (1.1%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 32,000 35,056 DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 5,000 5,119 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 16,000 18,620 Jefferies Group, LLC cv. sr. unsec. notes 3 7/8s, 2029 25,000 27,891 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 (R) 22,000 21,340 PHH Corp. cv. sr. unsec. notes 4s, 2014 31,000 33,403 RAIT Financial Trust cv. sr. unsec. unsub. notes 7s, 2031 (R) 13,000 16,006 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4.55s, 2018 (R) 16,000 17,130 Health care (0.8%) Accuray, Inc. cv. sr. unsec. notes 3 3/4s, 2016 21,000 19,963 Alere, Inc. cv. sr. unsec. sub. notes 3s, 2016 14,000 14,000 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) (In default) (F) (NON) 25,000 2,000 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (F) (NON) 14,000 980 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (0s, 3/1/18) 2042 (STP) 38,000 39,235 Opko Health, Inc. 144A cv. sr. unsec. notes 3s, 2033 11,000 10,945 Sequenom, Inc. 144A cv. sr. unsec. notes 5s, 2017 19,000 21,731 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 21,000 28,901 Technology (1.7%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 26,000 26,715 Intel Corp. cv. jr. sub. notes 3 1/4s, 2039 15,000 19,575 Micron Technology, Inc. 144A cv. sr. unsec. notes 1 5/8s, 2033 57,000 72,497 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 15,000 17,719 Safeguard Scientifics, Inc. 144A cv. sr. unsec. notes 5 1/4s, 2018 51,000 56,355 TeleCommunication Systems, Inc. cv. sr. unsec. notes 7 3/4s, 2018 47,000 46,413 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 17,000 17,107 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 18,000 17,044 Transportation (—%) Genco Shipping & Trading, Ltd. cv. sr. unsec. notes 5s, 2015 9,000 2,610 Total convertible bonds and notes (cost $1,299,481) CONVERTIBLE PREFERRED STOCKS (7.5%) (a) Shares Value Basic materials (0.2%) ArcelorMittal Ser. MTUS, $1.50 cv. pfd. (France) 1,315 $27,641 Smurfit-Stone Container Corp. (Escrow) zero % cv. pfd. (F) 1,775 18 Capital goods (0.4%) United Technologies Corp. $3.75 cv. pfd. 1,150 69,391 Communication services (0.3%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 800 37,750 Iridium Communications, Inc. 144A $7.00 cv. pfd. 135 13,500 Consumer cyclicals (1.1%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 1,505 39,311 General Motors Co. Ser. B, $2.375 cv. pfd. 1,220 59,704 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 31 38,653 Stanley Black & Decker, Inc. $4.75 cv. pfd. 335 43,919 Consumer staples (0.2%) Bunge, Ltd. $4.875 cv. pfd. 200 20,450 Post Holdings, Inc. 144A $3.75 cv. pfd. 183 19,742 Energy (0.4%) Apache Corp. Ser. D, $3.00 cv. pfd. 310 14,551 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 53 58,168 Financials (3.1%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 1,375 38,242 AMG Capital Trust II $2.575 cv. pfd. 1,085 61,370 Bank of America Corp. Ser. L, 7.25% cv. pfd. 87 105,379 EPR Properties Ser. C, $1.44 cv. pfd. 1,435 34,216 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. (R) 725 47,034 Huntington Bancshares Ser. A, 8.50% cv. pfd. 33 44,745 MetLife, Inc. $3.75 cv. pfd. 976 51,982 OFG Bancorp 144A 8.75% cv. pfd. (Puerto Rico) 20 33,620 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 55 68,888 Wintrust Financial Corp. $3.75 cv. pfd. 400 21,840 Health care (0.2%) HealthSouth Corp. Ser. A, 6.50% cv. pfd. 22 27,276 Technology (0.1%) Unisys Corp. Ser. A, 6.25% cv. pfd. 260 15,291 Transportation (0.5%) Continental Financial Trust II $3.00 cv. pfd. 510 24,576 Genesee & Wyoming, Inc. $5.00 cv. pfd. 192 24,038 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 2,375 34,110 Utilities and power (1.0%) AES Trust III $3.375 cv. pfd. 700 35,153 El Paso Energy Capital Trust I $2.375 cv. pfd. 965 57,418 NextEra Energy, Inc. $2.799 cv. pfd. 510 27,897 PPL Corp. $4.375 cv. pfd. 725 39,041 Total convertible preferred stocks (cost $1,068,904) CORPORATE BONDS AND NOTES (5.9%) (a) Principal amount Value Basic materials (0.1%) Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) $5,000 $5,513 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 5,000 5,099 Capital goods (0.1%) Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 10,000 13,109 Communication services (0.9%) American Tower Corp. sr. unsec. notes 7s, 2017 (R) 5,000 5,973 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 3,000 3,512 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 22,000 25,520 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 5,000 6,629 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 5,000 5,554 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 3,000 3,160 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 6,000 6,348 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 5,000 6,463 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 (Mexico) 5,000 5,050 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 4,000 4,595 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 10,000 11,205 Sprint Capital Corp. company guaranty 6 7/8s, 2028 40,000 40,000 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 5,000 5,391 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 5,000 6,179 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 5,000 5,038 Consumer cyclicals (0.4%) ADT Corp. (The) sr. unsec. unsub. notes 4 7/8s, 2042 2,000 1,837 ADT Corp. (The) sr. unsec. unsub. notes 3 1/2s, 2022 3,000 2,880 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 5,000 4,275 American Media, Inc. 144A notes 13 1/2s, 2018 320 307 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 5,000 5,031 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 7,000 4,340 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 5,000 5,488 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 2,000 2,220 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 5,000 6,268 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 (R) 5,000 5,062 Liberty Interactive, LLC sr. unsec. unsub. notes 8 1/4s, 2030 5,000 5,500 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 1,000 1,220 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 20,000 1,400 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 3,000 3,139 News America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 5,000 5,783 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 5,000 6,778 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 5,750 5,951 Consumer staples (0.6%) Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 2,000 2,738 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 5,000 4,754 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 99 99 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 10,000 11,525 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 10,000 11,549 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 5,000 5,241 McDonald's Corp. sr. unsec. notes 5.7s, 2039 15,000 18,501 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 5,000 5,138 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 20,000 20,700 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 10,000 11,263 Energy (0.5%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 3,000 3,180 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 5,000 6,592 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 5,000 5,615 Chesapeake Energy Corp. company guaranty notes 6 1/2s, 2017 15,000 16,500 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 5,000 5,440 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 10,000 11,400 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000 5,217 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 5,000 5,938 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 10,000 14,382 Williams Cos., Inc. (The) notes 8 3/4s, 2032 7,000 9,348 Williams Cos., Inc. (The) notes 7 3/4s, 2031 2,000 2,460 Financials (0.8%) American Express Co. sr. unsec. notes 2.65s, 2022 7,000 6,709 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 10,000 11,433 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 15,000 18,330 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 5,000 5,509 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 2,000 2,358 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 5,000 6,366 General Electric Capital Corp. sr. unsec. FRN notes Ser. MTN, 0.475s, 2016 5,000 4,956 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 5,000 6,230 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 5,000 6,146 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 5,000 6,191 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB bonds 8 1/8s, 2038 5,000 5,950 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 5,000 5,450 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 5,000 5,225 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 5,000 7,658 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 5,000 5,525 Royal Bank of Scotland PLC (The) sr. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 5,000 5,898 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.28s, 2037 15,000 12,802 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 5,000 5,978 Willis Group Holdings, Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 10,000 11,166 Health care (0.3%) Aetna, Inc. sr. unsec. notes 6 1/2s, 2018 5,000 6,066 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 2,000 2,195 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 25,000 27,750 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 5,000 5,200 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 5,492 5,519 WellPoint, Inc. notes 7s, 2019 5,000 6,173 Technology (0.2%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 3,000 3,090 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 5,000 5,150 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 3,000 3,390 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 10,000 10,400 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 16,000 15,040 Transportation (—%) CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 5,000 5,098 Utilities and power (2.0%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 15,000 17,588 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 5,000 6,678 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 5,000 6,667 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 100,000 118,870 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 5,000 5,904 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 25,000 31 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 5,000 7,022 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 5,000 5,614 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 5,000 6,492 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 68,000 77,095 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 6,000 5,915 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 5,000 5,403 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 15,000 16,872 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 4,000 4,479 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 5,000 5,300 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 5,000 6,680 Trans-Canada Pipelines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 10,000 10,703 Westar Energy, Inc. 1st mtge. bonds 8 5/8s, 2018 15,000 20,016 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 5,000 5,410 Total corporate bonds and notes (cost $884,468) U.S. TREASURY OBLIGATIONS (2.3%) (a) Principal amount Value U.S. Treasury Bonds 4 3/8s, May 15, 2041 $10,000 $12,141 2 7/8s, May 15, 2043 40,000 36,757 U.S. Treasury Notes 3 1/2s, February 15, 2018 48,000 53,605 3 1/8s, October 31, 2016 75,000 81,305 2 5/8s, April 30, 2016 10,000 10,609 1 3/4s, May 15, 2023 10,000 9,634 1 5/8s, November 15, 2022 30,000 28,798 1s, August 31, 2016 140,000 141,807 Total U.S. treasury Obligations (cost $375,166) MORTGAGE-BACKED SECURITIES (0.7%) (a) Principal amount Value Banc of America Commercial Mortgage Trust FRB Ser. 05-1, Class A4, 5.112s, 2042 $12,758 $13,266 Banc of America Commercial Mortgage Trust Ser. 06-5, Class A3, 5.39s, 2047 11,000 11,382 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.762s, 2039 5,766 5,798 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.405s, 2038 15,080 — GE Commercial Mortgage Corporation Trust Ser. 05-C2, Class A3, 4.839s, 2043 587 588 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-LD12, Class A2, 5.827s, 2051 4,692 4,733 FRB Ser. 07-LD11, Class A2, 5.799s, 2049 11,870 12,107 Ser. 07-LDPX, Class A3S, 5.317s, 2049 14,000 14,172 Ser. 2007-LDPX, Class A2S, 5.305s, 2049 8,146 8,231 Ser. 04-CB8, Class B, 4 1/2s, 2039 10,000 10,186 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 2,000 2,230 LB-UBS Commercial Mortgage Trust FRB Ser. 07-C6, Class A4, 5.858s, 2040 10,000 11,356 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0.331s, 2040 233,053 972 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A2, 5.746s, 2050 3,378 3,438 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, Class A2, 5.569s, 2046 11,202 11,296 Total mortgage-backed securities (cost $109,023) UNITS (0.3%) (a) Units Value Ashland, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2029 45,000 $41,850 Total Units (cost $41,658) MUNICIPAL BONDS AND NOTES (0.2%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $10,000 $13,891 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 10,000 13,418 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 5,000 5,535 Total municipal bonds and notes (cost $25,068) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 10 $9,804 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 275 7,321 Total preferred stocks (cost $15,146) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 6,345 $— Total warrants (cost $1,269) $— SHORT-TERM INVESTMENTS (31.8%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.01% (AFF) 4,281,649 $4,281,649 SSgA Prime Money Market Fund 0.03% (P) 220,000 220,000 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.09%, February 6, 2014 $250,000 249,847 U.S. Treasury Bills with an effective yield of 0.16%, August 22, 2013 (SEG) 500,000 499,924 Total short-term investments (cost $5,251,315) TOTAL INVESTMENTS Total investments (cost $15,506,126) (b) FORWARD CURRENCY CONTRACTS at 5/31/13 (aggregate face value $563,473) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 6/19/13 $4,254 $4,271 $17 Euro Buy 6/19/13 96,319 96,222 97 Barclays Bank PLC Hong Kong Dollar Buy 8/22/13 155 155 — Japanese Yen Buy 8/22/13 10,476 10,616 (140) Singapore Dollar Buy 8/22/13 8,308 8,519 (211) Swedish Krona Sell 6/19/13 14,761 15,212 451 Swiss Franc Buy 6/19/13 15,375 15,580 (205) Citibank, N.A. Australian Dollar Sell 7/17/13 9,923 10,745 822 British Pound Buy 6/19/13 17,319 17,140 179 British Pound Sell 6/19/13 17,319 17,301 (18) Danish Krone Buy 6/19/13 10,724 10,745 (21) Euro Sell 6/19/13 2,599 2,607 8 Japanese Yen Buy 8/22/13 17,992 18,585 (593) Singapore Dollar Buy 8/22/13 7,754 7,954 (200) Swedish Krona Buy 6/19/13 12,814 13,214 (400) Swedish Krona Sell 6/19/13 12,814 13,117 303 Credit Suisse International Euro Sell 6/19/13 4,030 4,044 14 Japanese Yen Buy 8/22/13 529 506 23 New Zealand Dollar Sell 7/17/13 26,945 28,281 1,336 Norwegian Krone Buy 6/19/13 13,863 14,046 (183) Swedish Krona Sell 6/19/13 272 278 6 Swiss Franc Sell 6/19/13 3,033 3,194 161 Deutsche Bank AG Euro Buy 6/19/13 4,679 4,672 7 Euro Sell 6/19/13 4,679 4,673 (6) HSBC Bank USA, National Association Euro Sell 6/19/13 60,313 60,483 170 JPMorgan Chase Bank N.A. Australian Dollar Sell 7/17/13 22,517 24,369 1,852 British Pound Buy 6/19/13 9,419 9,544 (125) Euro Buy 6/19/13 14,039 14,138 (99) Euro Sell 6/19/13 14,039 14,046 7 Japanese Yen Buy 8/22/13 5,476 5,657 (181) Swedish Krona Sell 6/19/13 3,818 3,829 11 Swiss Franc Buy 6/19/13 4,184 4,263 (79) State Street Bank and Trust Co. Australian Dollar Sell 7/17/13 6,774 7,290 516 Euro Buy 6/19/13 6,630 6,662 (32) Euro Sell 6/19/13 6,630 6,600 (30) Israeli Shekel Buy 7/17/13 1,815 1,835 (20) Japanese Yen Buy 8/22/13 890 768 122 Swedish Krona Sell 6/19/13 3,517 3,598 81 Swiss Franc Buy 6/19/13 12,028 12,311 (283) Swiss Franc Sell 6/19/13 12,028 12,191 163 UBS AG British Pound Sell 6/19/13 10,027 9,794 (233) Norwegian Krone Sell 6/19/13 10,218 10,354 136 WestPac Banking Corp. Australian Dollar Sell 7/17/13 1,622 1,756 134 British Pound Buy 6/19/13 456 450 6 British Pound Sell 6/19/13 456 455 (1) Euro Buy 6/19/13 15,598 15,612 (14) Euro Sell 6/19/13 15,598 15,791 193 Total FUTURES CONTRACTS OUTSTANDING at 5/31/13 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation U.S. Treasury Note 5 yr (Long) 2 $244,828 Sep-13 $(66) Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/13 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Deutsche Bank AG Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- $— EUR 10,000 9/20/13 477 bp $296 JPMorgan Chase Bank N.A. DJ CDX EM Series 15 Version 1 Index BB+/P (200,000) $1,600,000 6/20/16 500 bp (76,666) DJ CDX NA HY Series 20 Index B+/P (71,219) 2,150,000 6/20/18 500 bp 53,106 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at May 31, 2013. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations EUR Euro USD / $ United States Dollar Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2013 through May 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $16,504,581. (b) The aggregate identified cost on a tax basis is $15,536,345, resulting in gross unrealized appreciation and depreciation of $1,284,677 and $325,417, respectively, or net unrealized appreciation of $959,260. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. For investments in Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with a company which is under common ownership, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $ 3,802,441 $ 1,042,102 $ 562,894 $ 622 $ 4,281,649 Putnam Absolute Return 700 Fund Class Y 1,562,387 80,561 119,194 — Totals * Management fees charged to Putnam Short Term Investment Fund Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $4,008,401 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. For the fund's average notional amount on OTC credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $202 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $82,568 $118,501 $— Capital goods 140,602 76,057 — Communication services 93,722 104,085 — Conglomerates 46,136 15,751 — Consumer cyclicals 328,388 242,716 — Consumer staples 281,351 203,392 — Energy 204,737 146,150 — Financials 1,966,174 317,211 — Health care 323,924 146,779 — Technology 335,977 18,575 — Transportation 19,497 59,531 — Utilities and power 44,800 80,593 — Total common stocks — Convertible bonds and notes — 1,358,659 2,980 Convertible preferred stocks 69,391 1,165,505 18 Corporate bonds and notes — 977,087 — Investment companies 1,697,098 — — Mortgage-backed securities — 109,755 — Municipal bonds and notes — 32,844 — Preferred stocks — 17,125 — U.S. treasury obligations — 374,656 — Units — 41,850 — Warrants — — — Short-term investments 4,501,649 749,771 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $3,741 $— Futures contracts (66) — — Credit default contracts — 247,955 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $247,955 $— Foreign exchange contracts 6,815 3,074 Interest rate contracts — 66 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Futures contracts (number of contracts) 2 Forward currency contracts (contract amount) $690,000 OTC credit default swap contracts (notional) $3,800,000 Warrants (number of warrants) 6,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 26, 2013
